                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                     Plaintiff,                                  4:19CR3067
      vs.
                                                           DETENTION ORDER
BRANDY LEIGHANN BENNETT,
                     Defendant.


       The defendant has failed to meet the burden of showing, by clear and convincing
evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule 32.1(a)(6) that
defendant will appear at court proceedings and will not pose a danger to the safety of any
person or the community if released. The Court’s findings are based on the evidence
presented in court and contained in the court's records, including the Petition.


       IT IS ORDERED:


       1)     The above-named defendant shall be detained until further order.


       2)     The defendant is committed to the custody of the Attorney General for
              confinement in a corrections facility; the defendant shall be afforded
              reasonable opportunity for private consultation with counsel; and on order
              of a court of the United States, or on request of an attorney for the
              government, the person in charge of the facility shall deliver the defendant
              to a United States Marshal for appearance in connection with a court
              proceeding.
       May 21, 2021
                                                  BY THE COURT:
                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
